Detailed Action
	This action is responsive to an original application filed on 3/18/2019 with acknowledgement that this application has a priority date of 3/19/2018 to US Provisional Application 62/644,906. 
	Claims 1-13 and 21-26 are cancelled.  Claims 14-20 and 27-37 are currently pending.  Claim 14 is an independent claim. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September has been entered.

Response to Amendment
	The response filed on September 2, 2021 is acknowledged.  Three pages of amended claims were received on September 2, 2021.  Claims 14 and 16-19 are amended.  Claims 29-37 are newly presented.  
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/18/2019, 8/6/2019, 9/5/2019, 10/5/2020, and 7/13/2021 were filed on or after the application filing date of 3/18/2019.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
10 (Fig. 2), 17 (Fig. 3), 83 (Figs. 12A and 13A), 87 (Figs. 12A and 13A), 88 (Figs. 12A and 13A), 207 (Fig. 16), 208 (Fig. 16), and 222 (Fig. 18A).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In Paragraphs 0045 and 01081 of the Specification, “fluidically” should be revised to “fluidly” to correct an apparent scrivener’s error. 
Appropriate correction is required.
Claim Objections
Claims 18 and 34 are objected to because of the following informalities: 
In Claim 18 Line 3, “the cartridge” should be revised to “the refillable cartridge” to ensure proper antecedent basis while using terminology consistent with what is used elsewhere throughout the claims.
In Claim 34 Line 2, “configured to pressurized the air” should be revised to “configured to pressurize the air” to ensure proper grammar.
In Claim 34 Line 3, “fluidically coupled” should be revised to “fluidly coupled” to correct an apparent scrivener’s error. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18 and 29-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 is indefinite because Lines 1-2 state, “The handheld fluid sprayer system of claim 15, further comprising a pickup assembly configured to couple to the valve of the refillable cartridge” and there is improper antecedent basis for “the valve of the refillable cartridge” in the claim.  It is not clear where “the valve of the refillable cartridge” is located relative to the refillable cartridge and the claims from which Claim 17 depends do not mention any valve.  For the purpose of examination, Claim 17 Lines 1-2 will be interpreted to state “The handheld fluid sprayer system of claim 15, further comprising a pickup assembly, wherein the refillable cartridge comprises a valve, wherein the pickup assembly is configured to couple to the valve of the refillable cartridge”.
Claim 18 is indefinite because Lines 1-3 state, “The handheld fluid sprayer system of claim 15, further comprising an outlet offset device configured to couple to the valve and offset the cartridge outlet to a side of the cartridge” and there is improper antecedent basis for “the valve” in the claim.  It is 
Claim 29 is indefinite because Lines 1-2 state, “wherein the pump is disposed in a fluid path between the inlet and the outlet” and there is improper antecedent basis for “the outlet” in the claim.  It is not clear if “the outlet” is “the cartridge outlet” from Claim 14 from which Claim 29 depends, “the spray outlet” from Claim 14 from which Claim 29 depends, or something else.  For the purpose of examination, Claim 29 Lines 1-2 will be interpreted to state “wherein the pump is disposed in a fluid path between the inlet and the spray outlet”.
	Claims 30-32 depend on Claim 29, therefore Claims 30-32 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for being indefinite because Claim 29 is indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-18, 20, and 27-32 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,807,455 to Havlovitz et al. ("Havlovitz") in view of US PGPUB 2017/0028133 A1 to Martz ("Martz").
As to Claim 14, Havlovitz discloses a handheld fluid sprayer system (Fig. 6 #100 “Sprayer”) comprising: 
a cartridge (Fig. 6 #150 “fluid-containing cartridge”) configured to store a fluid (Col. 6 Lines 22-23 “RTU liquid products”), the refillable cartridge comprising: 
a housing (See Annotated Fig. 6) defining an interior (See Annotated Fig. 6) of the refillable cartridge that stores the fluid; and 
a cartridge outlet (See Annotated Fig. 6); and 
a sprayer assembly (See Annotated Fig. 6) comprising: 
an inlet (See Annotated Fig. 6) configured to couple to the refillable cartridge and receive the fluid from the cartridge outlet of the refillable cartridge (See Annotated Fig. 6, the inlet is coupled to the refillable cartridge via flexible tube #608);
a spray outlet (See Annotated Fig. 6, the spray outlet is the end of nozzle #128) configured to spray the fluid in a spray pattern (Col. 9 Lines 38-39“spray nozzle 128 may regulate the spray flow, droplet size, and spray pattern of the RTU liquid”); and 
a pump (Fig. 6 #606 “pump”) disposed within the sprayer assembly (See Annotated Fig. 6) and configured to pump the fluid from the inlet to the spray outlet (Col. 9 Lines 1-29). 
As to Claim 14, Havlovitz does not disclose wherein the cartridge is refillable, and does not disclose the cartridge comprising a plunger disposed in the housing and configured to actuate in a first direction to draw the fluid into the housing.
However, Martz discloses a handheld fluid sprayer system (Figs. 2A-2C #10 “fluid delivery system”) comprising:

a housing (Figs. 2A-2C #22 “syringe barrel”) defining an interior of the refillable cartridge that stores the fluid;
a plunger (Figs. 2A-2C #62 “plunger sealing members”) disposed in the housing and configured to actuate in a first direction to draw fluid into the housing (Paragraph 0045, See Figs. 2A-2C); and 
a cartridge outlet (Figs. 2A-2C #34 “discharge port”).
Martz discloses that configuring the refillable cartridge with a plunger disposed in the housing and configured to actuate in a first direction to draw fluid into the housing allows for refilling of the handheld fluid sprayer system with fluid using a vacuum force (Paragraph 0044).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handheld fluid sprayer system of Havlovitz to use the refillable cartridge of Martz, as doing so would yield the predictable result of allowing for refilling of the handheld fluid sprayer with more fluid to be sprayed. 
As to Claim 15, in reference to the handheld fluid sprayer of Havlovitz modified by the refillable cartridge of Martz as applied to Claim 14 above, Martz further discloses a handle (Fig. 6 #70 “actuation surface”) configured to removably couple to the plunger (Paragraph 0036 “one or more sealing members could be separately formed and mounted on the plunger head”, thus the plunger can be removably coupled from the handle), wherein the handle is coupled to the plunger (See Fig. 6), at least a portion of the handle is disposed outside of the housing of the refillable cartridge (See Fig. 6, the entire handle #70 is outside of the housing of the refillable cartridge).
As to Claim 16, in reference to the handheld fluid sprayer of Havlovitz modified by the refillable cartridge of Martz as applied to Claim 15 above, Martz further discloses wherein the refillable cartridge 
As to Claim 17, in reference to the handheld fluid sprayer of Havlovitz modified by the refillable cartridge of Martz as applied to Claim 15 above, Martz further discloses comprising a pickup assembly (Figs. 2A-2C #90 “fill line”) configured to couple to the valve of the refillable cartridge (See Fig. 1), the pickup assembly defining a fluid path that the fluid follows as it is drawn into the housing of the refillable cartridge (Paragraph 0035, See Figs. 2A-2C). 
As to Claim 18, in reference to the handheld fluid sprayer of Havlovitz modified by the refillable cartridge of Martz as applied to Claim 15 above, Havlovitz further discloses comprising an outlet offset device (See Annotated Fig. 6, the outlet offset device is a flexible tube #608) configured to couple to the valve and offset the cartridge outlet to a side of the cartridge (See Fig. 6, based on how the flexible tube #608 is routed it can be seen that the cartridge outlet is being offset to a side of the refillable cartridge).
As to Claim 20, in reference to the handheld fluid sprayer of Havlovitz modified by the refillable cartridge of Martz as applied to Claim 14 above, Havlovitz further discloses wherein the refillable cartridge is removably couplable to the inlet and interchangeable with a second refillable cartridge (Col. 4 Lines 3-11, the cartridge is removable couplable to the inlet by screwing, and it is understood that the refillable cartridge can be replaced with another refillable cartridge). 
As to Claim 27, in reference to the handheld fluid sprayer of Havlovitz modified by the refillable cartridge of Martz as applied to Claim 14 above, Martz further discloses comprising a refill port (Fig. 1 #46 “fill port”) configured to define a fluid path that the fluid follows as it is drawn into the housing of the refillable cartridge (Paragraph 0035, See Fig. 1 and Figs. 2A-2C), the refill port being accessible when the refillable cartridge is coupled to the inlet (See Fig. 1 and Figs. 2A-2C).
As to Claim 28, in reference to the handheld fluid sprayer of Havlovitz modified by the refillable cartridge of Martz as applied to Claim 27 above, Martz further discloses comprising a refill cap (Fig. 1 
As to Claim 29, in reference to the handheld fluid sprayer of Havlovitz modified by the refillable cartridge of Martz as applied to Claim 14 above, Havlovitz further discloses wherein the pump is disposed in a fluid path between the inlet and the outlet (See Annotated Fig. 6).
As to Claim 30, in reference to the handheld fluid sprayer of Havlovitz modified by the refillable cartridge of Martz as applied to Claim 29 above, Havlovitz further discloses comprising a motor configured to drive the pump (Col. 8 Lines 51-53).
As to Claim 31, in reference to the handheld fluid sprayer of Havlovitz modified by the refillable cartridge of Martz as applied to Claim 30 above, Havlovitz further discloses comprising a battery configured to power the motor (Col. 8 Lines 53-54).
As to Claim 32, in reference to the handheld fluid sprayer of Havlovitz modified by the refillable cartridge of Martz as applied to Claim 30 above, Havlovitz further discloses wherein the pump comprises a reciprocating piston pump (Per Col. 8 Lines 43-46 the pump can be of any type, including a positive displacement pump, and it is understood that a positive displacement pump can be a reciprocating piston pump).

Claims 19, 33-34, and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Havlovitz in view of Martz as applied to Claim 14 above and further in view of US Patent 7,448,557 to Ray et al. (“Ray”).
As to Claim 19, in reference to the handheld fluid sprayer of Havlovitz modified by the refillable cartridge of Martz as applied to Claim 14 above, Martz does not disclose wherein the refillable cartridge comprises a pressure inlet configured to receive a pressurized fluid that generates a biasing force on the plunger in the second direction. 

a refillable cartridge (Fig. 14 #1440 “applicator device” which per Col. 8 Lines 10-11 can be applicator device 800 shown in Fig. 8B) configured to store a fluid (Col. 4 Line 1) the refillable cartridge comprising: 
a housing (Fig. 8B #801 “cartridge body”) defining an interior of the refillable cartridge that stores the fluid; and 
a plunger (Fig. 8B #840 “piston”) disposed in the housing and configured to actuate in a second direction (See the arrow in Fig. 8B) to expel the fluid out of the housing (Col. 5 Lines 22-39); 
wherein the refillable cartridge comprises a pressure inlet (See Annotated Fig. 8B) configured to receive a pressurized fluid that generates a biasing force on the plunger in the second direction (Col. 5 Lines 22-39).
Ray discloses that having the refillable cartridge comprise a pressure inlet configured to receive a pressurized fluid that generates a biasing force on the plunger in the second direction allows the fluid in the refillable cartridge to be dispensed with the force of pressurized fluid (Col. 5 Lines 22-39). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handheld fluid sprayer of Havlovitz modified by the refillable cartridge of Martz as applied to Claim 14 above to have the refillable cartridge comprise a pressure inlet configured to receive a pressurized fluid that generates a biasing force on the plunger in the second direction, as taught by Ray, as doing so would yield the predictable result of being able to dispense fluid in the refillable cartridge with the force of pressurized fluid.  Furthermore, having pressurized fluid applied to the plunger in the refillable cartridge would allow an additional or alternative force to be utilized to assist in dispensing fluid beyond the force of a user’s hand.  Furthermore, using the force of 
As to Claim 33, in reference to the handheld fluid sprayer of Havlovitz modified by the refillable cartridge of Martz and pressurized fluid of Ray as applied to Claim 19 above, Ray discloses wherein the pressurized fluid comprises pressurized air (Col. 5 Lines 22-39), and the sprayer assembly is configured to pressurize the air (Col. 5 Lines 22-39, see Annotated Fig. 14 which shows Pump #1410 being part of the sprayer assembly). 
As to Claim 34, in reference to the handheld fluid sprayer of Havlovitz modified by the refillable cartridge of Martz and pressurized fluid of Ray as applied to Claim 33 above, Havlovitz discloses wherein the pump comprises a first pump (Fig. 6 #606 pump).  Furthermore, Ray discloses wherein the sprayer assembly includes a second pump (Fig. 14 #1410 “pump”) that is configured to pressurize the air (Col. 5 Lines 22-39) and is fluidly coupled to the pressure inlet of the refillable cartridge (See Annotated Fig. 14). 
As to Claim 36, in reference to the handheld fluid sprayer of Havlovitz modified by the refillable cartridge of Martz and pressurized fluid of Ray as applied to Claim 34 above, Ray further discloses wherein the second pump is driven by a reciprocating mechanism (Per Col. 8 Lines 4-5, the pump can be Pump 1342, and Per Col. 7 Line 60 Pump 1342 is a triplex pump, which is understood to be a type of pump that is driven by a reciprocating mechanism). 
As to Claim 37, in reference to the handheld fluid sprayer of Havlovitz modified by the refillable cartridge of Martz and pressurized fluid of Ray as applied to Claim 36 above, Ray does not specifically disclose wherein the reciprocating mechanism comprises a scotch yoke, however it would have been obvious to one of ordinary skill in the art to utilize any type of reciprocating mechanism in the second pump, including a scotch yoke, which would be suitable for utilizing in the second pump of Ray to pressurize the air (it is understood that the triplex pump disclosed in Col. 7 Line 60 is a type of pump that is driven by a reciprocating mechanism that can be a scotch yoke). 

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Havlovitz in view of Martz and Ray as applied to Claim 34 above and further in view of US PGPUB 2016/0161059 A1 to Kristola et al. (“Kristola”).
As to Claim 35, in reference to the handheld fluid sprayer of Havlovitz modified by the refillable cartridge of Martz and pressurized fluid of Ray as applied to Claim 34 above, a motor configured to drive the first pump and the second pump is not disclosed (Havlovitz disclose one motor configured to drive the first pump and Ray discloses another motor to drive the second pump).
However, Kristola discloses a motor (Fig. 5 #60 “motor”, per paragraph 0023 it can be an electric motor with a scotch yoke transmission) configured to drive a first pump (Fig. 5 #14A “bellows pump”) and second pump (Fig. 5 #14B “bellows pump”).
Kristola discloses that utilizing a motor to drive the first pump and the second pump is preferred due to its simplicity, low maintenance, and low cost (Paragraph 0034). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handheld fluid sprayer of Havlovitz modified by the refillable cartridge of Martz and pressurized fluid of Ray as applied to Claim 34 above to use a single motor configured to drive the first pump and the second pump, as taught by Kristola, as doing so would yield the predictable result of having a simpler handheld fluid sprayer with less components, requiring less maintenance and cost.

    PNG
    media_image1.png
    819
    1083
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    605
    791
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    695
    626
    media_image3.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to Claims 14-20 and 27-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Patent 9,149,821 to Micheli et al. discloses a handheld fluid sprayer system comprising a refillable cartridge.  US Patent 5,769,321 to Cyphers discloses a handheld fluid sprayer system comprising a scotch yoke. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752 

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        September 15, 2021